Case 1:16-cv-09517-LAK-KHP Document 151-5 Filed 11/13/18 Page 1 of 2




                  Exhibit:
11/13/2018                                        Glenn. Sturm
                   Case 1:16-cv-09517-LAK-KHP Document    151-5| LinkedIn
                                                                     Filed 11/13/18 Page 2 of 2




      Glenn. Sturm  3rd                                                       Nelson
                                                                              Mullins
      Partner at Nelson Mullins                                               University of
      Greater Atlanta Area                                                    Florida - Fredric …
                                                                              See contact info
                Message                                                       115 connections




      Experience
                     Partner
                     Nelson Mullins
                     Jan 1992 – Present26 yrs 11 mos




      Education
                     University of Florida - Fredric G. Levin College of Law
                     JDLaw
                     1982 – 1985




https://www.linkedin.com/in/glenn-sturm-504561a/                                                    1/1
